Citation Nr: 0618550	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  05-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Watson, Law Clerk


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for bilateral hearing loss and tinnitus.  
The veteran filed a timely appeal to these adverse 
determinations to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran claims that he was exposed to the loud noises of 
rifles, machine guns, bazookas, and recoilless rifles during 
service and that this exposure resulted in hearing loss and 
tinnitus. 

The veteran has submitted private medical evidence from 2004 
which shows hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  However, a review of the opinion shows 
that the examiner did not review the claims file, as there is 
no reference to the veteran's service medical records.  
Likewise, there is no reference to the veteran's post-service 
ear surgery in 2002.  Thus, it is apparent that the private 
audiologist did not have all the available records.

In order to assess whether the veteran has hearing loss 
disability which is related to service, he was scheduled for 
two VA examinations.  However, he failed to report for both.  
Essentially, he argues that he has submitted adequate medical 
evidence including a nexus opinion, which is sufficient to 
grant the benefits sought, and therefore a VA examination is 
unnecessary.  Pursuant to 38 C.F.R. § 3.655, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim or any other original 
claim, the claim shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2006).

The Board disagrees with the veteran's assessment of the 
sufficiency of the evidence and finds that a VA examination 
is necessary in this case.  The Board is hereby notifying the 
veteran that an examination is being scheduled in conjunction 
with this remand decision.  An audiological examination 
should be performed.  The examiner should opine as to whether 
the veteran has current hearing loss disability and tinnitus 
which are related to service.  The examiner should also opine 
as to whether hearing loss disability was first manifest 
within one year of the veteran's separation from service.

In the event that the veteran fails to report for the 
scheduled examination, a VA medical opinion will be obtained 
based on the record following a review of the claims file to 
include his service medical records, his post-service medical 
records, and his DD 214 which shows his inservice duties.  An 
opinion should be rendered as to whether the veteran has 
current hearing loss disability and tinnitus which are 
related to service and whether hearing loss disability was 
first manifested within one year of the veteran's separation 
from service.  The veteran is advised that he may submit 
evidence in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  The claims file 
must be reviewed by the examiner prior to 
examination.  The examiner should 
determine whether the veteran has hearing 
disability or tinnitus.  The examiner 
should specifically opine as to whether 
the veteran manifested any hearing 
disability or tinnitus during service or 
hearing loss disability within one year 
after separation from service.  Moreover, 
the examiner should opine as to whether 
any current hearing disability or tinnitus 
is related to service.

If the veteran fails to report for the 
scheduled examination, the case should be 
referred to a VA audiologist who should be 
requested to respond to the above 
questions upon review of the veteran's 
claims folder.

A complete rationale for any opinion(s) 
rendered must be included in the report. 

2.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If either issue 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


